Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See new rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 5, 8, 10, 12, 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price (US 20200035024 A1) in view of Costa (US 20180365898 A1) in view of Mani (US 20200117336 A1) in view of Sacco (US 20190050939 A1) in view of Price (US 20190058859 A1), hereafter named Price ‘859.
Regarding claim 1, Price teaches a method comprising: at a device including an image sensor (fig. 6 and para. 51-54) non-transitory memory and one or more processors coupled with the image sensor and the non-transitory memory (fig. 12): 
capturing via the image sensor, image data corresponding to a physical environment of the device (e.g. FIG. 6 illustrates a scanning operation in which an environment is scanned using one or more hardware scanners (e.g., time of flight depth cameras, stereoscopic depth cameras, active stereo depth cameras, depth from motion 3D imaging techniques, etc.) to scan an environment in order to generate a spatial mapping for that environment- para. 16, 53-55 and figs. 6, 8A); 
identifying a known physical article located within the physical environment based on the image data, (e.g. After generating the spatial mapping, objects associated with that environment can be identified. For example, FIG. 8A shows an environment 800 (e.g., a hallway environment) that is an example representation of environment 700 from FIG. 7. Objects included within the resulting spatial mapping are segmented. For instance, FIG. 8A shows a door object 805, a painting object 810, a table object 815, a first virtual object 820, and a second virtual object 825. The door object 805, painting object 810, and table object 815 correspond to real-world items while the first and second virtual objects 820 and 825 (i.e. holograms, holographic content, or virtual content) correspond to virtual objects. As shown, the disclosed embodiments are able to identify a type/classification for each of the objects. This may be achieved via machine learning or via any other segmentation technique- para. 7 and 55); and 
generating an environment that represents the physical environment, wherein a virtual dimension of the environment is a function of the physical dimension of the physical environment (e.g. FIG. 7 shows a high-level view of an environment 700 that is similar to the environment 600 of FIG. 6. FIG. 7 also shows a spatial mapping 705 which comprises a 3D digital /virtual representation of environment 700. Accordingly, the disclosed embodiments are able to use a data acquisition system (e.g., a HMD with cameras) to collect information about an environment and to generate a spatial mapping for that environment- para. 7, 54 and fig. 7).
Price fails to teach determining a physical dimension of the physical environment based on the known dimension of the known physical article.
In the same field of AR/VR, Costa teaches determining a physical dimension of the physical environment based on the known dimension of the known physical article (e.g. The space classification system 370 is configured to, among other things, receive object data for real-world objects located in a physical space, including, but not limited to, classifications associated with the real-world objects, locations of the real-world objects, and/or poses of the real-world objects, and use the received object data to identify, classify, and/or determine boundaries for the physical space- para. 53).
One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use AR/VR.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Price with the features of space classification as taught by Costa. The motivation would have been allowing the MR device 250 to take advantage of more sophisticated techniques and/or models, greater amounts of computing power, and greater amounts of data available to the space classification system 370 (para. 53). 
Price as modified by Costa fails to teach obtaining a known dimension of the known physical article from a database that stores information regarding the known physical article.
In the same field of AR/VR, Mani teaches obtaining a known dimension of the known physical article from a database that stores information regarding the known physical article (e.g. Referring to FIG. 3B, the method 300 further includes displaying (322) dimension data (e.g., FIG. 4G) associated with one or more representations of physical objects (e.g., representations of cabinets 406-1 and 406-2, FIG. 4G) in the 3-D virtual environment 404…In some embodiments, the person who takes the images of the kitchen can use an application which provides measuring tools to measure dimension (e.g., length, width, and depth) of the physical environment. For example, the application may display a scale in the image that is translated into real sizes in the physical environment. In another example, the application can recognize a physical object (e.g., an existing product) in the kitchen with known dimensions as a reference (e.g., by retrieving product specifications from the database), and compare one or more representations of the physical objects in the image with the known dimensions (e.g., by pixel numbers) to determine the dimension of other physical objects. In some embodiments as shown in FIG. 4G, the dimension data can be displayed while rendering (302) the 3-D virtual environment based on the images of the physical environment (para. 93). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use AR/VR imaging.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Price as modified by Costa with the features of known item dimensions as taught by Mani. The motivation would have been to improve real-time rendering (para. 5). 
Price as modified by Costa and Mani fails to teach obtaining a request to place an object in the environment; and scaling the object based on a placement location of the object within the environment and the virtual dimension of the environment. 
In the same field of AR/VR, Sacco teaches obtaining a request to place an object in the environment; and scaling the object based on a placement location of the object within the environment and the virtual dimension of the environment (e.g. A selection of an item that is under consideration for purchase and placement into an indicated location of the environment is received. An item image of the selected item is scaled to a scale that is based on dimensions determined from the environment image data for the environment. The dimensions may be determined based on a calculated distance to a focal point of the indicated location in the environment and on a marker located in the image of the environment. The scaled item image is augmented into the image of the environment at the indicated location to generate an augmented reality image. In some embodiments, the scaled item may be oriented to match an orientation of the indicated location in the environment- para. 18). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems AR/VR.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Price as modified by Costa and Mani with the features of scaling items as taught by Sacco. The motivation would have been to give the user a more realistic and pleasing visual experience being as the item placement is more like the real world environment.
Price as modified by Costa, Mani and Sacco fails to teach by applying one or more filters to the image data to characterize pixels in the image data as being associated with the known physical article.
In the same field of 3D imaging, Price ‘859 teaches by applying one or more filters to the image data to characterize pixels in the image data as being associated with the known physical article (e.g. identifying a subset of the pixels as being associated with a physical object- abstract and para. 2-4). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use 3D imaging.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Price as modified by Costa, Mani and Sacco with the features of classifying pixels as taught by Price ‘859. The motivation would have been the object detector 154 can more effectively determine that a physical object is present in the frame and better distinguish foreground and background pixels for the object (para. 33). 
Regarding claim 5, see the rejection of claim 1 above. Price as modified by Costa, Mani, Sacco and Price ‘859 further teaches performing at least one of semantic segmentation on the environmental data to identify the known physical article (e.g. semantic labeling of surfaces- Price: para. 59). Since the claim states “at least one of”, only one condition needs to be met.
Regarding claim 8, see the rejection of claim 1 above. Price as modified by Costa, Mani, Sacco and Price ‘859 further teaches wherein the known physical article corresponds to a portion of the image data (Price: para. 7, 55; and Costa: para. 76).
Regarding claim 10, see the rejection of claim 1 above. Price as modified by Costa, Mani, Sacco and Price ‘859 further teaches sending a query based on a product identifier corresponding to the known physical article; and receiving, in response to the query, dimension information for the known physical article or dimension information for a physical article within a similarity threshold of the known physical article (Price: para. 7, 55; and Costa: para. 76).
Regarding claim 12, see the rejection of claim 1 above. Price as modified by Costa, Mani, Sacco and Price ‘859 further teaches determining the physical dimension of the physical environment based on the known dimension of the known physical article and a proportion of the known physical article to the physical environment (e.g. The space classification system 370 is configured to, among other things, receive object data for real-world objects located in a physical space, including, but not limited to, classifications associated with the real-world objects, locations of the real-world objects, and/or poses of the real-world objects, and use the received object data to identify, classify, and/or determine boundaries for the physical space- Costa: para. 53). If the dimensions are known, it’s obvious one skilled could easily determine the proportions and/or ratios of objects to space. Ratios are a simply and known match calculation.


Claim(s) 16-17 recite(s) similar limitations as claim(s) 4-5 above, but in device form. Therefore, the same rationale used in regards to claim(s) 4-5 is/are incorporated herein. Furthermore, Price teaches a device to carry out the invention (fig. 12).
Claim(s) 19 recite(s) similar limitations as claim(s) 7 above, but in device form. Therefore, the same rationale used in regards to claim(s) 7 is/are incorporated herein. Furthermore, Price teaches a device to carry out the invention (fig. 12).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price (US 20200035024 A1) in view of Costa (US 20180365898 A1) in view of Mani (US 20200117336 A1) in view of Sacco (US 20190050939 A1) in view of Price (US 20190058859 A1), hereafter named Price ‘859, as applied to claim 1 above, in view of  Ratcliff (US 20150178592 A1).
Regarding claim 4, see the rejection of claim 1 above. As can be seen above, of Price as modified by Costa, Mani, Sacco and Price ‘859  teach/es all the limitations of claim 4 except receiving depth data from a depth sensor; and utilizing the depth data to identify the known physical article. 
In the same field of 3D imaging, Ratcliff teaches receiving depth data from a depth sensor; and utilizing the depth data to identify the known physical article (e.g. a depth camera may be configured to recognize objects of known physical dimension in a scene and may estimate depth for those objects by observing the size of those objects in the captured image- para. 37). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use 3D imaging.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Price as modified by Costa, Mani, Sacco and Price ‘859 with the features of depth data as taught by Ratcliff. The motivation would have been improving on existing image capture techniques and systems by providing dynamic guidance about ways to improve an image while a user is attempting to capture a scene. In particular, the image capture feedback techniques and systems described herein may analyze an image from an ICD, and generate a recommendation for an action to improve the image (para. 21). The same motivation to combine in claim 1 is applied herein.

Claim(s) 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price (US 20200035024 A1) in view of Costa (US 20180365898 A1) in view of Mani (US 20200117336 A1) in view of Sacco (US 20190050939 A1) in view of Price (US 20190058859 A1), hereafter named Price ‘859,  as applied to claim 1 above, in view of Ulbricht (US 20160259993 A1).
Regarding claim 3, see the rejection of claim 1 above. As can be seen above, Price as modified by Costa, Mani, Sacco and Price ‘859  teach/es all the limitations of claim 3 except determining a pose of the image sensor and determining a scaling factor for scaling the object as a function of the pose.
In the same field of 3D imaging, Ulbricht teaches determining a pose of the image sensor and determining a scaling factor for scaling the object as a function of the pose (e.g. For each respective 3D feature of at least part of the first plurality of 3D features, wherein the respective 3D feature is captured by at least two of the plurality of images, camera poses of the at least one camera in the second coordinate system while the at least two of the plurality of images are captured are determined, and for the respective 3D feature a second coordinate in the second coordinate system is determined according to the at least two of the plurality of images and the camera poses. The method further comprises determining a similarity transformation between the first coordinates and the second coordinates of the at least part of the first plurality of 3D features, wherein the similarity transformation includes at least one translation, at least one rotation, at least one scale and/or their combinations in 3D space- para. 18). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use 3D imaging.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Price as modified by Costa, Mani, Sacco and Price ‘859  with the features of pose based scaling as taught by Ulbricht. The motivation would have been to allow for accurate image correction.
Claim(s) 15 recite(s) similar limitations as claim(s) 3 above, but in device form. Therefore, the same rationale used in regards to claim(s) 3 is/are incorporated herein. Furthermore, Price teaches a device to carry out the invention (fig. 12).

Claim(s) 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price (US 20200035024 A1) in view of Costa (US 20180365898 A1) in view of Mani (US 20200117336 A1) in view of Sacco (US 20190050939 A1) in view of Price (US 20190058859 A1), hereafter named Price ‘859, as applied to claim 1 above, in view of Spivack (US 20190266404 A1).
Regarding claim 6, see the rejection of claim 1 above. As can be seen above, Price as modified by Costa, Mani, Sacco and Price ‘859  teach/es all the limitations of claim 6 except identifying an optical machine-readable representation of data associated with the known physical article.
In the same field of AR/VR, Spivack teaches identifying an optical machine-readable representation of data associated with the known physical article (e.g. The scene analyzer 310 can further use computer vision to identify novel textures & object types Note the system can train the machine learning model using a large body of images tagged with bounding boxes for the items in the image. e.g. markers such as QR codes or barcodes, augmented reality markers, objects or textures that are identified from prior machine learning training, physical features or objects such as a brick wall, wooden table, potted plant, type of foliage, wallpapers, artworks, light fixture, stop sign or other signage, railings, ramps, stairs or steps, visible plumbing or wiring, fire extinguishers, elevators, shelves, book cases, drawers, cabinets, loading bays, containers, trash bins, desks, chairs, tables, counters, dividers, office cubicles, office equipment, factory or industrial equipment, etc.- para. 125). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use AR/VR.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Price as modified by Costa, Mani, Sacco and Price ‘859 with the features of barcodes as taught by Spivack. The motivation would have been identifying objects with barcodes are extremely well known and would have been obvious to at least try.
Claim(s) 18 recite(s) similar limitations as claim(s) 6 above, but in device form. Therefore, the same rationale used in regards to claim(s) 6 is/are incorporated herein. Furthermore, Price teaches a device to carry out the invention (fig. 12).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price (US 20200035024 A1) in view of Costa (US 20180365898 A1) in view of Mani (US 20200117336 A1) in view of Sacco (US 20190050939 A1) in view of Price (US 20190058859 A1), hereafter named Price ‘859, as applied to claim 8 above, in view of Yalniz (US 9390315 B1).
Regarding claim 9, see the rejection of claim 8 above. As can be seen above, Price as modified by Costa, Mani, Sacco and Price ‘859 teach/es all the limitations of claim 9 except 9. (Original) The method of claim 8, further comprising: sending a query for an image search based on the portion of the image data to which the known physical article corresponds; and receiving, in response to the query, dimension information for the known physical article or dimension information for a physical article within a similarity threshold of the known physical article.
In the same field of object identification, Yalniz teaches sending a query for an image search based on the portion of the environmental data to which the known physical article corresponds; and receiving, in response to the query, dimension information for the known physical article or dimension information for a physical article within a similarity threshold of the known physical article (e.g. A "match" can correspond to sets of feature points that are determined to correspond, in number and relative position, between an image of an object of interest, or query image, and a stored image of an object, or matching image, within a specified threshold or level of similarly, etc.- col. 2, ll. 10-35). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Price as modified by Costa, Mani, Sacco and Price ‘859 with the features of similarity matching as taught by Yalniz. The motivation would have been to provide a higher level of matching confidence and which can increase the speed and lower the processing requirements of the matching (col. 8, ll. 38-40).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price (US 20200035024 A1) in view of Costa (US 20180365898 A1) in view of Mani (US 20200117336 A1) in view of Sacco (US 20190050939 A1) in view of Price (US 20190058859 A1), hereafter named Price ‘859, as applied to claim 1 above, in view of Havnor (US 20130169579 A1).
Regarding claim 11, see the rejection of claim 1 above. As can be seen above, Price as modified by Costa, Mani, Sacco and Price ‘859 teach/es all the limitations of claim 11 except receiving a user input indicating the known dimension of the known physical article.
In the same field of object dimensions, Havnor teaches receiving a user input indicating the known dimension of the known physical article (e.g. the graphical information comprising representations of a class of objects; [0095] receive a user input; [0096] determine a numerical value from the user input; and [0097] change the displayed graphical information so as to represent one or more members of said class of physical objects as having a dimension determined by the numerical value- para. 93). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use object dimensions. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Price as modified by Costa, Mani, Sacco and Price ‘859   with the features of user input as taught by Havnor. The motivation would have been to give the user manual input options to provide a more accurate dimension.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price (US 20200035024 A1) in view of McGuinness (US 20030095711 A1) in view of Sacco (US 20190050939 A1).
Regarding claim 13, Price teaches a device comprising: an image sensor(fig. 6 and para. 51-54); a display; one or more processors; a non-transitory memory; and one or more programs stored in the non-transitory memory, which, when executed by the one or more processors (fig. 12), cause the device to: capture, via the image sensor, image data corresponding to a physical environment of the device (e.g. FIG. 6 illustrates a scanning operation in which an environment is scanned using one or more hardware scanners (e.g., time of flight depth cameras, stereoscopic depth cameras, active stereo depth cameras, depth from motion 3D imaging techniques, etc.); identify a known physical article located within the physical environment based on the image data (e.g. After generating the spatial mapping, objects associated with that environment can be identified. For example, FIG. 8A shows an environment 800 (e.g., a hallway environment) that is an example representation of environment 700 from FIG. 7. Objects included within the resulting spatial mapping are segmented. For instance, FIG. 8A shows a door object 805, a painting object 810, a table object 815, a first virtual object 820, and a second virtual object 825. The door object 805, painting object 810, and table object 815 correspond to real-world items while the first and second virtual objects 820 and 825 (i.e. holograms, holographic content, or virtual content) correspond to virtual objects. As shown, the disclosed embodiments are able to identify a type/classification for each of the objects. This may be achieved via machine learning or via any other segmentation technique- para. 7 and 55); obtain a known dimension of the known physical article from a database that stores information regarding the known physical article; determine a physical dimension of the physical environment based on the known dimension of the known physical article; generate an environment that represents the physical environment, wherein a virtual dimension of the environment is a function of the physical dimension of the physical environment (e.g. FIG. 7 shows a high-level view of an environment 700 that is similar to the environment 600 of FIG. 6. FIG. 7 also shows a spatial mapping 705 which comprises a 3D digital /virtual representation of environment 700. Accordingly, the disclosed embodiments are able to use a data acquisition system (e.g., a HMD with cameras) to collect information about an environment and to generate a spatial mapping for that environment- para. 7, 54 and fig. 7).
Price fails to teach determine a pose of the image sensor; modify the image data based on the pose of the image sensor to reduce distortion in the image data resulting from the pose of the image sensor.
In the same field of 3D imaging, McGuiness teaches determine a pose of the image sensor; modify the image data based on the pose of the image sensor to reduce distortion in the image data resulting from the pose of the image sensor (e.g. All 3D image capture systems must correct or account for variations in camera pose to avoid distortions in the computed, three-dimensional images. These variations may be caused by manufacturing tolerances, the effects of thermal expansion or secular change in the supporting materials, and damage or impact of the system, which may not be known to the operator- para. 18). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use 3D imaging.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Price with the features of distortion correction as taught by McGuiness. The motivation would have been to give the user a more realistic viewing experience by eliminating known distortion issues such as skewing and Keystoning. 
Price as modified by McGuiness fails to teach obtaining a request to place an object in the environment; and scaling the object based on a placement location of the object within the environment and the virtual dimension of the environment. 
In the same field of AR/VR, Sacco teaches obtaining a request to place an object in the environment; and scale the object based on a placement location of the object within the environment and the virtual dimension of the environment (e.g. A selection of an item that is under consideration for purchase and placement into an indicated location of the environment is received. An item image of the selected item is scaled to a scale that is based on dimensions determined from the environment image data for the environment. The dimensions may be determined based on a calculated distance to a focal point of the indicated location in the environment and on a marker located in the image of the environment. The scaled item image is augmented into the image of the environment at the indicated location to generate an augmented reality image. In some embodiments, the scaled item may be oriented to match an orientation of the indicated location in the environment- para. 18). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems AR/VR.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Price as modified by McGuiness with the features of scaling items as taught by Sacco. The motivation would have been to give the user a more realistic and pleasing visual experience being as the item placement is more like the real world environment. 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price (US 20200035024 A1) in view of McGuinness (US 20030095711 A1) in view of Price (US 20190058859 A1), hereafter named Price ‘859, in view of Mani (US 20200117336 A1) in view of Costa (US 20180365898 A1) view of Sacco (US 20190050939 A1).
Regarding claim 20, Price teaches a non-transitory memory storing one or more programs, which, when executed by one or more processors of a device (para. 97), cause the device to: capture, via an image sensor, image data corresponding to a physical environment of the device(e.g. FIG. 6 illustrates a scanning operation in which an environment is scanned using one or more hardware scanners (e.g., time of flight depth cameras, stereoscopic depth cameras, active stereo depth cameras, depth from motion 3D imaging techniques, etc.) to scan an environment in order to generate a spatial mapping for that environment- para. 16, 53-55 and figs. 6, 8A); identify a known physical article located within the physical environment based on the image data (e.g. After generating the spatial mapping, objects associated with that environment can be identified. For example, FIG. 8A shows an environment 800 (e.g., a hallway environment) that is an example representation of environment 700 from FIG. 7. Objects included within the resulting spatial mapping are segmented. For instance, FIG. 8A shows a door object 805, a painting object 810, a table object 815, a first virtual object 820, and a second virtual object 825. The door object 805, painting object 810, and table object 815 correspond to real-world items while the first and second virtual objects 820 and 825 (i.e. holograms, holographic content, or virtual content) correspond to virtual objects. As shown, the disclosed embodiments are able to identify a type/classification for each of the objects. This may be achieved via machine learning or via any other segmentation technique- para. 7 and 55); generate an environment that represents the physical environment, wherein a virtual dimension of the environment is a function of the physical dimension of the physical environment (e.g. FIG. 7 shows a high-level view of an environment 700 that is similar to the environment 600 of FIG. 6. FIG. 7 also shows a spatial mapping 705 which comprises a 3D digital /virtual representation of environment 700. Accordingly, the disclosed embodiments are able to use a data acquisition system (e.g., a HMD with cameras) to collect information about an environment and to generate a spatial mapping for that environment- para. 7, 54 and fig. 7).
Price fails to teach modify the image data based on a pose of the image sensor to reduce distortion in the image data resulting from the pose of the image sensor;
In the same field of 3D imaging, McGuiness teaches modify the image data based on a pose of the image sensor to reduce distortion in the image data resulting from the pose of the image sensor (e.g. All 3D image capture systems must correct or account for variations in camera pose to avoid distortions in the computed, three-dimensional images. These variations may be caused by manufacturing tolerances, the effects of thermal expansion or secular change in the supporting materials, and damage or impact of the system, which may not be known to the operator- para. 18). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use 3D imaging.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Price with the features of distortion correction as taught by McGuiness. The motivation would have been to give the user a more realistic viewing experience by eliminating known distortion issues such as skewing and Keystoning. 
Price as modified by McGuiness fails to teach by applying one or more filters to the image data to characterize pixels in the image data as being associated with the known physical article.
In the same field of 3D imaging, Price ‘859 teaches by applying one or more filters to the image data to characterize pixels in the image data as being associated with the known physical article (e.g. identifying a subset of the pixels as being associated with a physical object- abstract and para. 2-4). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use 3D imaging.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Price as modified by McGuiness with the features of classifying pixels as taught by Price ‘859. The motivation would have been the object detector 154 can more effectively determine that a physical object is present in the frame and better distinguish foreground and background pixels for the object (para. 33). 
Price as modified by McGuiness and Price ‘859 fails to teach obtaining a known dimension of the known physical article from a database that stores information regarding the known physical article.
In the same field of AR/VR, Mani teaches obtaining a known dimension of the known physical article from a database that stores information regarding the known physical article (e.g. Referring to FIG. 3B, the method 300 further includes displaying (322) dimension data (e.g., FIG. 4G) associated with one or more representations of physical objects (e.g., representations of cabinets 406-1 and 406-2, FIG. 4G) in the 3-D virtual environment 404…In some embodiments, the person who takes the images of the kitchen can use an application which provides measuring tools to measure dimension (e.g., length, width, and depth) of the physical environment. For example, the application may display a scale in the image that is translated into real sizes in the physical environment. In another example, the application can recognize a physical object (e.g., an existing product) in the kitchen with known dimensions as a reference (e.g., by retrieving product specifications from the database), and compare one or more representations of the physical objects in the image with the known dimensions (e.g., by pixel numbers) to determine the dimension of other physical objects. In some embodiments as shown in FIG. 4G, the dimension data can be displayed while rendering (302) the 3-D virtual environment based on the images of the physical environment (para. 93). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use AR/VR imaging.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Price as modified by McGuiness and Price ‘859 with the features of known item dimensions as taught by Mani. The motivation would have been to improve real-time rendering (para. 5). 
Price as modified by McGuiness, Price ‘859 and Mani fails to teach determining a physical dimension of the physical environment based on the known dimension of the known physical article.
In the same field of AR/VR, Costa teaches determining a physical dimension of the physical environment based on the known dimension of the known physical article (e.g. The space classification system 370 is configured to, among other things, receive object data for real-world objects located in a physical space, including, but not limited to, classifications associated with the real-world objects, locations of the real-world objects, and/or poses of the real-world objects, and use the received object data to identify, classify, and/or determine boundaries for the physical space- para. 53).
One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use AR/VR.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Price as modified by McGuiness, Price ‘859 and Mani with the features of space classification as taught by Costa. The motivation would have been allowing the MR device 250 to take advantage of more sophisticated techniques and/or models, greater amounts of computing power, and greater amounts of data available to the space classification system 370 (para. 53). 
Price as modified by McGuiness, Price ‘859, Mani and Costa fails to teach obtain a request to place an object in the environment; and scale the object based on a placement location of the object within the environment and the virtual dimension of the environment.
In the same field of AR/VR, Sacco teaches obtain request to place an object in the environment; and scale the object based on a placement location of the object within the environment and the virtual dimension of the environment (e.g. A selection of an item that is under consideration for purchase and placement into an indicated location of the environment is received. An item image of the selected item is scaled to a scale that is based on dimensions determined from the environment image data for the environment. The dimensions may be determined based on a calculated distance to a focal point of the indicated location in the environment and on a marker located in the image of the environment. The scaled item image is augmented into the image of the environment at the indicated location to generate an augmented reality image. In some embodiments, the scaled item may be oriented to match an orientation of the indicated location in the environment- para. 18). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems AR/VR.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Price as modified by McGuiness, Price ‘859, Mani and Costa with the features of scaling items as taught by Sacco. The motivation would have been to give the user a more realistic and pleasing visual experience being as the item placement is more like the real world environment.
Regarding claim 21, see the rejection of claim 20 above. Price as modified by McGuiness, Price ‘859, Mani, Costa and Sacco further teach(es) wherein the one or more programs further cause the device to: determine a distance between the device and the placement location of the object; and scale the object based further on the distance between the device and the placement location (e.g. The distance module 302 determines a distance to a focal point in an image of the environment. The focal point may be a user selected area (also referred to as an “indicated location”) where an item image is to be augmented. For example, if the environment is a room, the distance to a wall where the item image is to be augmented may be determined. In one embodiment, the distance module 302 may use a focus capability of the image capture device 113 of, or coupled to, the client device 110 to determine the distance. Alternatively, the distance module 302 may use an echo technique using the client device 110 as a sound generator to determine the distance. For example, the client device 110 may generate a sound in the direction of the wall and an amount of time is registered for an echo to be returned. The distance module 302 may use this amount of time to determine the distance. As such, the distance is from a point of view of the viewer or image capture device (e.g., camera) to the focal point- Sacco-para. 40).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540. The examiner can normally be reached M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TODD BUTTRAM
Primary Examiner
Art Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613